DETAILED ACTION
	For this Office action, Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive. Applicant has amended the independent claims in a manner that further clarifies and narrows the scope of the claims--in particular by requiring that the pump be configured to allow water to flow through the pump assembly to the outlet without the pump being activated if the water pressure is above the claimed pressure threshold and, if the water pressure is below the pressure threshold, the pump is configured to increase the water pressure threshold, the pump is configured to increase the water pressure of water flowing through the pump assembly to the outlet (or similar limitations in each of the respective independent claims); the applicant further argues that the cited combination of prior art used in the grounds of rejection detailed in the previous office action does not teach these features.  Upon further consideration, the examiner respectfully disagrees.  Applicant first argues Liang et al. (herein referred to as “Liang”, US Pat Pub. 2005/0247609; the primary reference in the grounds of rejection) has a pump that is activated at all times and not pressure activated pump; however, Laing discloses that the pump is activated after a “warm-up period” to provide sufficient pressure through the downstream filter element (Paragraph [0057]).  Laing therefore does not disclose a pump that is activated at all times (see the activation after a warm-up period) and only operates to provide “sufficient” pressure to operate the disclosed system.  Moreover, Singh (US Pat Pub. 2017/0129795) is cited to disclose the features of interest, including those detailed in the amended limitations.  
Applicant further argues that the pressure switch of Singh does not operate as the switch recited in the instant claims, as Singh’s low pressure switch 16 does not activate the RO pump 32 because said pump only operates when the pressure is “high enough”.  The examiner respectfully disagrees because Singh’s low pressure switch 16 may perform an action such as activating a pump when the detected pressure has dropped below a certain set pressure (Paragraph [0051]; Paragraph [0052]); once the pressure has increased to reach the set pressure, however, another signal is sent that may cease such an operation (Paragraph [0051]).  The remaining downstream functions, such as those described in Paragraph [0054] and cited by applicant, are dependent on the pressure being at this set threshold.  
For these reasons, and without further arguments directed towards the rejections of dependent claims, the grounds of rejection stand in view of the arguments.  Said grounds of rejection will be updated to address the new features introduced via amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Laing et al. (herein referred to as “Laing”, US Pat Pub. 2005/0247609) in view of Singh, US Pat Pub. 2017/0129795.
Regarding instant Claim 1, Laing discloses a water filtration and purification system (Abstract; Figure 1; Figure 3; water treatment appliance) comprising:  a water processing unit (Figure 1; Figure 3; Paragraphs [0037]-[0038]; housing 120) comprising:  a pump assembly comprising an inlet, an outlet, a pump, where the pump is activated when water pressure at the inlet is below a pressure threshold and does not activate the pump when water pressure at the inlet is above the pressure threshold (Paragraph [0057]; Paragraph [0058]; pump fluidly connected to inlet 190, activated when water flow pressure is below operating conditions, such as hydrostatic head pressure or zero), does not activate when pressure is at operating pressure; outlet in spout 145); a filtration chamber, coupled to the pump assembly, for filtering water flowing from the pump assembly (Figure 3; Paragraph [0054]; filter element 175 in first housing 165); an ultraviolet chamber, coupled to the filtration chamber, for purifying the filtered water (Figure 3; Paragraph [0052]; ultraviolet radiation lamp 180 in second chamber 170 downstream of first housing 165); and an enclosure configured to support and enclose the water processing unit and form a portable water filtration and purification system (Abstract; Figure 1; Paragraph [0038]; Paragraph [0039]; housing 120, entire water treatment apparatus is designed for on-the-counter water treatment, indicating the system is portable).  	
While the reference discloses the system is pressure actuated (Paragraph [0057]; see pump activation), Laing is silent on a pressure activated switch that activates the pump when water pressure at the inlet is below a detected pressure threshold, if the water pressure is above the pressure threshold, the pump is configured to allow water to flow through the pump assembly to the outlet without the pump being activated and, if the water pressure is below the pressure threshold, the pump is configured to increase the water pressure of water flowing through the pump assembly to the outlet.
Singh discloses a reverse osmosis water purifier in the same field of endeavor as Laing, as it solves the mutual problem of purifying water based on the activation of a pump (Abstract; Paragraph [0032]; Paragraph [0051]).  Singh further discloses a pressure activated switch that allows the activation of the pump when the detected water pressure is below a threshold wherein the pump is not activated when a set pressure is reached and water flows through the pump assembly without activation of the pump to ensure a set pressure is reached for further downstream filtration and other treatment (Figure 1; Paragraph [0032]; Paragraph [0051]; Paragraph [0054]; Paragraph [0059]; low pressure switch 16, wherein activation of downstream pump occurs based on a detected pressure lower than a set pressure; see that another signal is sent when the set pressure is reached, which deactivates the normally deactivated pump [see “normally open contacts close”], see also carbon filter 34 and suggested UV treatment).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pump assembly of Laing by further including the pressure activated switch, if the water pressure is above a pressure threshold, the pump is configured to allow water to flow through the pump assembly to the outlet without the pump being activated and, if the water pressure is below the pressure threshold, the pump is configured to increase the water pressure of water flowing through the pump assembly to the outlet, as taught by Singh because Singh discloses such a pressure activated switch will activate the pump assembly upon the detection of a pressure lower than a threshold pressure to ensure a set pressure is reached for further downstream treatment (Singh, Figure 1; Paragraph [0032]; Paragraph [0051]).  
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein the water processing unit further comprises a failsafe mechanism configured to ensure that water does not pass through the water processing unit without an ultraviolet light source being activated within the ultraviolet chamber (Laing, Paragraph [0038]; Paragraphs [0043]-[0050]; system will not process water if UV lamp is not operating).  
	Regarding instant Claim 3, Claim 2, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose wherein the failsafe mechanism comprises a normally closed solenoid valve located between the filtration chamber and the ultraviolet chamber (Laing, Paragraph [0038]; Paragraphs [0043]-[0050]; Paragraph [0062]; system will not dispense water if UV lamp is not operating, providing appropriate valving between compartments to allow/block flow in non-operating state; see also two-way solenoid valve that allows for recirculation of water).
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  The combined references disclose further comprising a means for viewing that the ultraviolet chamber is functioning (Laing, Paragraph [0041]; Paragraph [0043]; Paragraph [0048]; Paragraph [0049]; Paragraph [0050]; control panel 140 displays various operating phases, including when UV lamp in system is operating or in an inoperable condition).  
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose comprising a pressure regulator coupled to the inlet (Laing, Paragraph [0041]; switch 150 on control panel 140 serves as pressure regulator that initiates and terminates flow pressure into the system). 
Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose comprising a large particle filter coupled to the inlet (Figure 3; Paragraph [0052]; annular filter element 175). 
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose comprising a failsafe mechanism for blocking water flow when the ultraviolet chamber is not energized and for providing a visual indicator of when the ultraviolet chamber is energized (Laing, Paragraph [0041]; Paragraph [0043]; Paragraph [0049]; Paragraph [0050]; control panel 140 displays various operating phases, including when UV lamp in system is not operating or is operating outside of desired operating conditions, when the system is in this condition, said system will not process water due to failsafe mechanism).  
Regarding instant Claim 10, Laing discloses a water filtration and purification system (Abstract; Figure 1; Figure 3; water treatment appliance) comprising a water inlet configured for coupling to a water source, where a water pressure of the water source having a first pressure (Figure 1; Figure 3; Paragraph [0053]; inlet 190 connected to removable reservoir 110/source; first pressure is either zero or the pressure of the hydrostatic head in the reservoir); a pump, coupled to the water inlet, configured to increase the water pressure from the first pressure to a second pressure when the first pressure is less than or equal to the second pressure (Paragraph [0057]; pump fluidly connected to inlet 190, activated when water flow pressure is zero or less that operating pressure, does not activate when pressure is at operating pressure); a controller, coupled to the pump, for determining when the first pressure is less than a threshold pressure and causing the pump to increase the water pressure when the first pressure is less than the threshold pressure (Figure 1; Figure 3; Paragraph [0041]; Paragraph [0057]; control panel 140 activates pump when operation is desired); a filtration chamber, coupled to the pump, for removing particulates from the water to form filtered water (Figure 3; Paragraph [0054]; filter element 175 in first housing 165); an ultraviolet chamber for applying ultraviolet light to the filtered water to produce purified water (Figure 3; Paragraph [0052]; ultraviolet radiation lamp 180 in second chamber 170 downstream of first housing 165); a water outlet for allowing egress of the purified water (Figure 3; Paragraph [0057]; Paragraph [0058]; spout 145); and an enclosure for supporting the water inlet and water outlet, sized to enclose the pump, controller, filtration chamber and ultraviolet chamber and form a portable system (Abstract; Figure 1; Paragraph [0038]; Paragraph [0039]; fluid treatment system 100 with base unit 115 and housing 120 as seen in Figure 1 forms enclosure; entire water treatment apparatus is designed for on-the-counter water treatment, indicating the system is portable).  	
While the reference discloses the system is pressure actuated (Paragraph [0057]; see pump activation), Laing is silent on a pressure sensor, coupled to the water inlet, for detecting the water pressure, wherein, if the first pressure is greater than the second pressure, allow water to pass through the pump without having the pump increase the water pressure.  
Singh discloses a reverse osmosis water purifier in the same field of endeavor as Laing, as it solves the mutual problem of purifying water based on the activation of a pump (Abstract; Paragraph [0032]; Paragraph [0051]).  Singh further discloses a pressure activated sensor, wherein the pump is activated when the sensor detects a pressure below a set pressure and the pump is deactivated to allow water to flow through the pump assembly when the sensor detects a set pressure has been reached to ensure a set pressure of water is reached for further downstream filtration and other treatment (Figure 1; Paragraph [0032]; Paragraph [0051]; Paragraph [0054]; Paragraph [0059]; low pressure switch 16, wherein activation of downstream pump occurs based on a detected pressure lower than a set pressure; see that another signal is sent when the set pressure is reached, which deactivates the normally deactivated pump [see “normally open contacts close”], see also carbon filter 34 and suggested UV treatment).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water inlet of Laing by further including the pressure sensor that allows the activation of the pump when the first, detected water pressure is below a second, set pressure threshold and further deactivates said pump to allow water to flow through if the detected pressure is greater than the set pressure as taught by Singh because Singh discloses such a pressure activated sensor will ensure a set pressure of water is reached for further downstream treatment (Singh, Figure 1; Paragraph [0032]; Paragraph [0051]).  
Regarding instant Claim 11, Claim 10, upon which Claim 11 is dependent, has been rejected above.  The combined references further comprising a failsafe mechanism configured to ensure that water does not pass through the ultraviolet chamber without an ultraviolet light source being activated within the ultraviolet chamber (Laing, Paragraph [0038]; Paragraphs [0043]-[0050]; system will not process water if UV lamp is not operating).  
Regarding instant Claim 12, Claim 11, upon which Claim 23 is dependent, has been rejected above.  The combined references further disclose wherein the failsafe mechanism comprises a normally closed solenoid valve located between the filtration chamber and the ultraviolet chamber (Laing, Paragraph [0038]; Paragraphs [0043]-[0050]; Paragraph [0062]; system will not dispense water if UV lamp is not operating, providing appropriate valving between compartments to allow/block flow in non-operating state; see also two-way solenoid valve that allows for recirculation of water).
Regarding instant Claim 13, Claim 10, upon which Claim 13 is dependent, has been rejected above.  The combined references disclose further comprising a means for viewing that the ultraviolet chamber is functioning (Laing, Paragraph [0041]; Paragraph [0043]; Paragraph [0048]; Paragraph [0049]; Paragraph [0050]; control panel 140 displays various operating phases, including when UV lamp in system is operating or in an inoperable condition).  
Regarding instant Claim 15, Claim 10, upon which Claim 15 is dependent, has been rejected above.  The combined references further disclose comprising a pressure regulator coupled to the inlet (Laing, Paragraph [0041]; switch 150 on control panel 140 serves as pressure regulator that initiates and terminates flow pressure into the system). 
Regarding instant Claim 16, Claim 10, upon which Claim 16 is dependent, has been rejected above.  The combined references further disclose comprising a large particle filter coupled to the inlet (Figure 3; Paragraph [0052]; annular filter element 175). 
Regarding instant Claim 17, Claim 10, upon which Claim 17 is dependent, has been rejected above.  The combined references further disclose comprising a failsafe mechanism for blocking water flow when the ultraviolet chamber is not energized and for providing a visual indicator of when the ultraviolet chamber is energized (Laing, Paragraph [0041]; Paragraph [0043]; Paragraph [0049]; Paragraph [0050]; control panel 140 displays various operating phases, including when UV lamp in system is not operating or is operating outside of desired operating conditions, when the system is in this condition, said system will not process water due to failsafe mechanism).  

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laing et al. (herein referred to as “Laing”, US Pat Pub. 2005/0247609) in view of Singh, US Pat Pub. 2017/0129795, as applied to claims 4 and 13 respectively above, and further in view of Oleskow, US 5916439.
Regarding instant Claim 5, Claim 4, upon which Claim 5 is dependent, has been rejected above.  The combined references disclose a means for viewing (Laing, Paragraph [0041]; Paragraph [0043]; Paragraph [0048]; Paragraph [0049]; Paragraph [0050]; control panel 140 displays various operating phases, including when UV lamp in system is operating or in an inoperable condition).
	However, the combined references are silent on the means for viewing comprising a transparent tube coupling the ultraviolet chamber to the outlet.
	Oleskow discloses an advanced water treatment system in the same field of endeavor as the combined references, as it solves the mutual problem of treating water with ultraviolet radiation (Abstract).  Oleskow further discloses a means for viewing that comprises a transparent tube coupling an ultraviolet chamber to an outlet for the purpose of allowing an operator to ensure that ultraviolet radiation is occurring within the chamber (Col. 3, Lines 13-27; UV sight-gland/sight means providing a view of the output water from the UV light chamber).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the means for viewing, the ultraviolet chamber and the outlet of Laing to further comprise the transparent tube of Oleskow because Oleskow discloses such a transparent tube will allow a user to verify that ultraviolet radiation is being generated in the ultraviolet chamber (Oleskow, Col. 3, Lines 13-27). 
Regarding instant Claim 14, Claim 13, upon which Claim 14 is dependent, has been rejected above.  The combined references disclose a means for viewing (Laing, Paragraph [0041]; Paragraph [0043]; Paragraph [0048]; Paragraph [0049]; Paragraph [0050]; control panel 140 displays various operating phases, including when UV lamp in system is operating or in an inoperable condition).
	However, the combined references are silent on the means for viewing comprising a transparent tube coupling the ultraviolet chamber to the outlet.
	Oleskow discloses an advanced water treatment system in the same field of endeavor as the combined references, as it solves the mutual problem of treating water with ultraviolet radiation (Abstract).  Oleskow further discloses a means for viewing that comprises a transparent tube coupling an ultraviolet chamber to an outlet for the purpose of allowing an operator to ensure that ultraviolet radiation is occurring within the chamber (Col. 3, Lines 13-27; UV sight-gland/sight means providing a view of the output water from the UV light chamber).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the means for viewing, the ultraviolet chamber and the outlet of Laing to further comprise the transparent tube of Oleskow because Oleskow discloses such a transparent tube will allow a user to verify that ultraviolet radiation is being generated in the ultraviolet chamber (Oleskow, Col. 3, Lines 13-27). 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laing et al. (herein referred to as “Laing”, US Pat Pub. 2005/0247609) in view of Singh, US Pat Pub. 2017/0129795, as applied to claims 1 and 10 respectively above, and further in view of Park et al. (herein referred to as “Park”, US Pat Pub. 2015/0034545).
Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  The combined references disclose a radiation lamp configured to produce ultraviolet light (Laing, Figure 3; Paragraph [0052]; lamp 180).
	However, the combined references are silent on the ultraviolet light chamber comprising at least one light emitting diode array configured to produce ultraviolet light.
	Park discloses water purifiers having ultraviolet light emitting diodes in the same field of endeavor as the combined references, as it solves the mutual problem of providing ultraviolet light to water for treatment (Abstract).  Park further discloses an array of ultraviolet light emitting diodes (LEDs) disposed with a housing because said LEDs are an effective source to provide ultraviolet radiation to the water requiring treatment (Abstract; Paragraphs [0008]-[0009]; see first and second LED modules).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ultraviolet chamber of Laing to further comprise at least one light emitting diode array as taught by Park because Park discloses such a light emitting diode array is an effective source to provide ultraviolet radiation to the water requiring treatment (Park, Abstract; Paragraphs [0008]-[0009]).
Regarding instant Claim 18, Claim 10, upon which Claim 18 is dependent, has been rejected above.  The combined references disclose a radiation lamp configured to produce ultraviolet light (Laing, Figure 3; Paragraph [0052]; lamp 180).
	However, the combined references are silent on the ultraviolet light chamber comprising at least one light emitting diode array configured to produce ultraviolet light.
	Park discloses water purifiers having ultraviolet light emitting diodes in the same field of endeavor as the combined references, as it solves the mutual problem of providing ultraviolet light to water for treatment (Abstract).  Park further discloses an array of ultraviolet light emitting diodes (LEDs) disposed with a housing because said LEDs are an effective source to provide ultraviolet radiation to the water requiring treatment (Abstract; Paragraphs [0008]-[0009]; see first and second LED modules).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ultraviolet chamber of Laing to further comprise at least one light emitting diode array as taught by Park because Park discloses such a light emitting diode array is an effective source to provide ultraviolet radiation to the water requiring treatment (Park, Abstract; Paragraphs [0008]-[0009]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laing et al. (herein referred to as “Laing”, US Pat Pub. 2005/0247609) in view of Yencho, US Pat Pub. 2010/0025337, and Singh, US Pat Pub. 2017/0129795.
Regarding instant Claim 19, Laing discloses a method of operation of a portable water filtration and purification system (Abstract; Figure 1; Figure 3; water treatment appliance and method of operating) comprising:  upon activation of an operator’s switch, applying power to a pump assembly and an ultraviolet chamber to enable water to flow through the pump assembly, a filtration chamber, and ultraviolet chamber (Paragraph [0041]; Paragraph [0057]; Paragraph [0058]; control panel with switch 150 is activated, providing power to both ultraviolet lamp and pump;   pump fluidly connected to inlet 190, activated when water flow pressure is zero, does not activate when pressure is above zero; pumped water flows through filtration chamber 215, then ultraviolet radiation chamber 170); sensing whether water at an inlet of the system is above a threshold level; if the water at the inlet is above the threshold level, not activating a pump, and if the water at the inlet is below the threshold level activating the pump (Figure 3; Paragraph [0057]; Paragraph [0058]; pump fluidly connected to inlet 190, activated when water flow pressure is below operating conditions, such as hydrostatic head pressure or zero); filtering the water from the pump to create filtered water (Figure 3; Paragraph [0057]; water is forced through filter element 175 via pump pressure); purifying the filtered water using the ultraviolet chamber (Figure 3; Paragraph [0057]; Paragraph [0058]; water then is exposed to ultraviolet radiation in chamber 170); and disengaging a valve stopping any flow of water through the ultraviolet chamber if the ultraviolet chamber is receiving power (Figure 3; Paragraph [0032]; Paragraph [0038]; Paragraph [0052]; Paragraph [0057]; Paragraph [0058]; appropriate valves are placed throughout the system; lamp 170 is “pre-heated” to ensure proper radiation levels are present to treat water).
While Laing discloses the system is pressure actuated (Paragraph [0057]; see pump activation) and comprises appropriate valving (Paragraph [0032]; Paragraph [0052]), Laing is silent on a normally closed solenoid valve and sensing whether water at an inlet of the system is above a threshold level.
Yencho discloses a self-contained UV-C purification system in the same field of endeavor as Laing, as it solves the mutual problem of providing a portable water treatment system using ultraviolet radiation (Abstract).  Yencho further discloses a pump connected to an inlet, wherein said inlet has a pressure sensor that provides the inlet pump with further control mechanisms that adjust said pump’s frequency drive based on the pressure readings from the sensor to ensure a proper water pressure is being provided to the treatment system (Paragraph [0058]; Paragraph [0060]; pump motor 615 and pressure sensor 802).  Yencho further discloses a normally closed solenoid valve that further ensures water only flows during proper treatment conditions (Paragraph [0041]; Paragraph [0058]; shutoff valve 438).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water filtration and purification system of Laing by further including the pressure sensor and the normally closed solenoid valve of Yencho because Yencho discloses such a pressure switch monitors the inlet water pressure and ensures the pump is pumping water through the inlet within a desirable pressure range and such a valve allows for flow only during proper treatment conditions (Yencho, Paragraph [0041]; Paragraph [0058]; Paragraph [0060]).
However, the combined references are silent on sensing whether water pressure at an inlet of the system is above a threshold level, if the water pressure is above the pressure threshold, the pump is configured to allow water to flow through the pump assembly to the outlet without the pump being activated and, if the water pressure is below the pressure threshold, the pump is configured to increase the water pressure of water flowing through the pump assembly to the outlet.
Singh discloses a reverse osmosis water purifier in the same field of endeavor as Laing, as it solves the mutual problem of purifying water based on the activation of a pump (Abstract; Paragraph [0032]; Paragraph [0051]).  Singh further discloses a pump connected to an inlet, wherein said inlet has a pressure sensor that allows the activation of the pump when the detected water pressure is below a threshold pressure and deactivating the pump to allow water to flow through the pump assembly when the sensor detects the threshold pressure has been reached to ensure a set pressure is reached for further downstream filtration and other treatment (Figure 1; Paragraph [0032]; Paragraph [0051]; Paragraph [0054]; Paragraph [0059]; low pressure switch 16, wherein activation of downstream pump occurs based on a detected pressure lower than a set pressure; see that another signal is sent when the set pressure is reached, which deactivates the normally deactivated pump [see “normally open contacts close”], see also carbon filter 34 and suggested UV treatment).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water inlet of Laing by further including the pressure sensor, wherein if the water pressure is above a pressure threshold, the pump is configured to allow water to flow through the pump assembly to the outlet without the pump being activated and, if the water pressure is below the pressure threshold, the pump is configured to increase the water pressure of water flowing through the pump assembly to the outlet, as taught by Singh because Singh discloses such a pressure activated switch will activate the pump assembly upon the detection of a pressure lower than a threshold pressure to ensure a set pressure is reached for further downstream treatment (Singh, Figure 1; Paragraph [0032]; Paragraph [0051]).  
Regarding instant Claim 20, Claim 19, upon which Claim 20 is dependent, has been rejected above.  The combined references further disclose comprising a viewable indicator that the ultraviolet chamber is energized (Laing, Paragraph [0041]; Paragraph [0043]; Paragraph [0048]; Paragraph [0049]; Paragraph [0050]; control panel 140 displays various operating phases, including when UV lamp in system is operating or in an inoperable condition).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07/12/2022